—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered November 23, 1998, convicting defendant upon his plea of guilty of the crime of kidnapping in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to the crime of kidnapping in the second degree and was sentenced to a prison term of 4 to 8 years. Defendant contends on appeal that the sentence imposed was harsh and excessive given his troubled childhood and that his role in the crime was “largely passive.” The agreed-upon sentence was substantially less than the maximum sentence he could have received (see Penal Law § 70.00 [2] [b]) and, notwithstanding defendant’s contention to the contrary, we find no extraordinary circumstances warranting our intervention in the interest of justice (see People v Deyo, 252 AD2d 598 [1998]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.